Hottel, C. J.
This is an appeal from a judgment in appellee’s favor for $124.96 rendered by the Marion Superior Court in an action begun by appellee before a justice of the peace. The only error assigned is the overruling of appellant’s motion for a new trial, and the only ground upon which such motion is based relates to an alleged error of the court in refusing to strike out certain testimony of the appellee.
Appellee insists that no question is presented by the appeal for' the reason that the evidence is not in the record. There is in the record what purports to be a bill of exceptions setting out certain parts of the evidence given at the trial of the cause and certified to by the reporter, but such bill of exceptions is not signed by the trial judge and there is no affirmative showing that it was ever filed with the clerk of the trial court. A bill of exceptions must be authenticated bj7- the signature of the trial judge and must be filed in the office of the clerk of the court or in open court. Rose v. Chicago, etc., R. Co. (1914), 181 Ind. 658, 105 N. E. 241; Hoffman v. Isler (1912), 49 Ind. App. 284, 97 N. E. 188; Daugherty v. Reveal (1913), 54 Ind. App. 71, 102 N. E. 381. “The certificate of the shorthand reporter is not an essential and does not determine the sufficiency of a bill *81of exceptions. It is a judicial act and is determined by the trial judge.” Daugherty v. Reveal, supra. As the record comes to us, no question is presented by the appeal and it is therefore dismissed.
Note. — Reported in 108 N. E. 867. See, also, 3 Cyc. 43, 45; 2 Cyc. 1083.